
	
		I
		111th CONGRESS
		1st Session
		S. 273
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 16, 2009
			Referred to the Committee on Transportation and
			 Infrastructure
		
		AN ACT
		To require the designation of the federally
		  occupied building located at McKinley Avenue and Third Street, S.W., Canton,
		  Ohio, as the Ralph Regula Federal Office Building and
		  Courthouse.
	
	
		1.Ralph Regula Federal Office Building and
			 Courthouse
			(a)DesignationThe Administrator of General Services shall
			 ensure that the federally occupied building located at McKinley Avenue and
			 Third Street, S.W., Canton, Ohio, is known and designated as the Ralph
			 Regula Federal Office Building and Courthouse.
			(b)ReferencesDuring the period in which the building
			 referred to in subsection (a) is federally occupied, any reference in a law,
			 map, regulation, document, paper, or other record of the United States to that
			 building shall be deemed to be a reference to the Ralph Regula Federal
			 Office Building and Courthouse.
			
	
		
			Passed the Senate
			 January 15, 2009.
			Nancy Erickson,
			Secretary
		
	
